Case: 13-13549    Date Filed: 02/24/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13549
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:02-cr-00243-EAK-MAP-1

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus

MYRON BOBO COOK,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 24, 2014)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Myron Cook appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce his 240-month sentence. Because the district court correctly concluded

Cook was ineligible for a reduction, we affirm.
               Case: 13-13549    Date Filed: 02/24/2014   Page: 2 of 4


      A jury found Cook guilty of three crack cocaine offenses in 2003. At

sentencing, the district court calculated his sentencing guidelines range as 235 to

293 months in prison. The court also concluded, however, that Cook’s prior

convictions, when coupled with the 254.16 grams of cocaine base attributable to

him, triggered a statutory mandatory minimum sentence of 240 months’

imprisonment, which was the sentence the court ultimately rendered. In 2012,

Cook moved the district court to reduce his sentence under § 3582(c)(2), arguing

that Amendment 750 to the United States Sentencing Guidelines would reduce the

range he was subject to at sentencing. The court denied Cook’s motion, and this is

his appeal of that ruling.

      We review de novo a district court’s conclusion about the scope of its

authority under § 3582(c)(2) to modify a defendant’s sentence. United States v.

Liberse, 688 F.3d 1198, 1200 n.1 (11th Cir. 2012). In United States v. Hippolyte,

we concluded a crack cocaine offender was not entitled to a sentence reduction

when Amendment 750 would have lowered his sentencing guidelines range but he

was actually sentenced to the statutory mandatory minimum. 712 F.3d 535, 542

(11th Cir.), cert. denied 134 S. Ct. 181 (2013). Cook acknowledges the similarity

of that case to his, but argues it is not controlling because Hippolyte’s mandatory

minimum exceeded his entire guidelines range while Cook’s minimum became the

bottom of his guidelines range. That difference, Cook points out, means that


                                          2
              Case: 13-13549      Date Filed: 02/24/2014   Page: 3 of 4


different sections of the guidelines dictated the range of sentences available to the

court when he was sentenced. Under U.S.S.G. § 5G1.1(b), Hippolyte’s range

became the mandatory minimum because that number exceeded his entire range as

calculated under the guidelines. By contrast, § 5G1.1(c) dictated only that Cook’s

sentence could not be lower than the mandatory minimum, which became the

bottom of his guidelines range.

      That distinction, however, does not matter. Relief under § 3582(c)(2) is

available only when the defendant’s “sentencing range has subsequently been

lowered by the Sentencing Commission.” Id. Absent exceptions not applicable

here, a district court “may not reduce a defendant’s sentence to a term below the

amended guidelines range.” Liberse, 688 F.3d at 1201. Cook’s guidelines range

even with Amendment 750 could not go below the sentence he actually received

because that sentence was set by statute, not the sentencing commission. Thus,

although Cook is correct that Amendment 750 would affect the top of his range, it

could have no effect on his sentence. See U.S.S.G. § 5G1.1(c); see also United

States v. Glover, 686 F.3d 1203, 1206 (11th Cir. 2012) (stating that defendant “is

not to receive,” on a § 3582(c)(2) motion, “a lower sentence than he would have

received if the amendment had been in effect at the time of his sentencing”).

“Section 3582(c)(2) does not authorize a sentence reduction if a guidelines

amendment does not have the effect of reducing the defendant’s sentence.”


                                          3
              Case: 13-13549     Date Filed: 02/24/2014   Page: 4 of 4


Hippolyte, 712 F.3d at 542. Cook has abandoned his argument that alterations

Congress made to the drug quantity triggers for mandatory minimum sentences in

the Fair Sentencing Act should retroactively apply to him. And he offers no other

basis upon which we or the district court could circumvent the statutory mandatory

minimum sentence that set the bottom of his guidelines range and that he actually

received. Therefore, we conclude the district court correctly decided Cook was

ineligible for a § 3582(c)(2) sentence reduction.

      AFFIRMED.




                                          4